       Case: 1:19-cv-01000-JRA Doc #: 11 Filed: 07/05/19 1 of 4. PageID #: 57




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 DE’VON BEAN,                                       )   CASE NO.: 1:19-CV-01000
                                                    )
         Plaintiff,                                 )   JUDGE JOHN R. ADAMS
                                                    )
         v.                                         )
                                                    )   CUYAHOGA COUNTY AND OFFICERS
 COUNTY EXECUTIVE, et al.,                          )   SMITH AND MILLER’S ANSWER
                                                    )
                  Defendants.                       )   (Jury demand endorsed herein)


       Now come Defendants Cuyahoga County and Officers Brandon Smith and Marvin Miller,

by and through counsel, and for their Answer to Plaintiff’s Complaint submit the following:

        1.      Answering Paragraphs 1, 2, 3, 4, 5, 19, 20, 21, 22, 23, 26, 27, 28, 30, 31, 32, 33,

34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 46, 47, 49, 52, 53, 60, 66, 69, 72, 76, 77, 78, 80, 81, 82, 83,

84, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, and 97 of Plaintiff's Complaint, Defendants deny the

allegations contained therein.

        2.      Answering Paragraphs 6, 7, 8, 10, 12, 14, 17, 18, 24, 25, 45, and 54 of Plaintiff's

Complaint, Defendants admit the allegations contained therein.

        3.      Answering Paragraphs 9, 15, 16, 29, 48, 51, 55, 56, 57, 58, 59, 61, 62, 63, 64, 65,

67, 68, 70, 71, 73, 74, 99, 100, 103, 104, 105, 106, 107, 109, 110, 111, 112, 115, 116, 117, and

118 of Plaintiff's Complaint, Defendants are without sufficient information or belief to form an

opinion as to the truth of the allegations contained therein and therefore deny the same.

        4.      Answering Paragraph 11 of Plaintiff’s Complaint, Defendants deny that Defendant

Mills was responsible for reviewing all use of force incidents. Defendants admit the remaining

allegations contained in Paragraph 11 of Plaintiff’s Complaint.
       Case: 1:19-cv-01000-JRA Doc #: 11 Filed: 07/05/19 2 of 4. PageID #: 58



        5.     Answering Paragraph 13 of Plaintiff's Complaint, Defendant Officer Miller’s first

name is Marvin, not Maurice. Further, Officer Miller is not a SRT member. Defendants admit the

remaining allegations in Paragraph 13 of Plaintiff's Complaint.

        6.     Answering Paragraph 44 of Plaintiff's Complaint, Defendants aver said Paragraph

is rhetorical and does not require an answer by these Answering Defendants.

        7.     Answering Paragraph 50 of Plaintiff's Complaint, Defendants aver that the policy

referenced does not specify who completes a “detailed report” regarding the use of chemical

agents. Defendants admit the remaining allegations Paragraph 50 of Plaintiff's Complaint.

        8.     Answering Paragraphs 75, 79, 85, 98, 101, 108, and 113 of Plaintiff's

Complaint, Defendants incorporate the preceding admissions, averments and denials as if

rewritten herein.

        9.     Answering Paragraphs 102 and 114 of Plaintiff's Complaint, Defendants aver said

Paragraphs are legal conclusions and these Defendants are not required to answer the same.

                                  AFFIRMATIVE DEFENSES

        10.    Defendants reserve the right to add any additional Affirmative Defenses as the

evidence and discovery so disclose.

        11.    Defendants are entitled to all immunities available under federal or state law,

including, but not limited to, absolute and qualified immunity.

        12.    At all times hereto, Defendants acted reasonably and in good faith.

        13.    Plaintiff has failed to exhaust available administrative remedies under federal

(including the PLRA) and Ohio law.

        14.    Plaintiff’s Complaint fails to state a cause of action for which relief may be granted

against these answering Defendants.
       Case: 1:19-cv-01000-JRA Doc #: 11 Filed: 07/05/19 3 of 4. PageID #: 59



          15.   Defendants state that if Plaintiff sustained any damage or injury, such damage or

injury was directly or proximately caused or contributed to by the negligence of persons, including

the Plaintiff, other than these answering Defendants.

          16.   Plaintiff’s injuries and/or damages, if any, were caused by a third party over whom

Defendants had no control or duty to control.

          17.   Plaintiff has failed to mitigate damages.

          18.   Any and/or all damage or injury complained of was proximately caused by

intervening and/or superseding acts of persons or entities.

          19.   Defendants assert that the damages are limited to Ohio Revised Code § 2744.05.

          20.   Defendants are entitled to all immunities and defenses under Ohio Revised Code

Ch. 2744 and all applicable sections therein.

          21.   Plaintiff is not entitled to recover punitive damages, prejudgment interest or post-

judgment interest, or attorney fees or costs from these answering Defendants based upon his

claims.

          22.   Plaintiff’s claim for punitive damages is barred by R.C. 2744.05.

          23.   Plaintiff is not entitled to equitable remedies from these answering Defendants

based upon his claims.
      Case: 1:19-cv-01000-JRA Doc #: 11 Filed: 07/05/19 4 of 4. PageID #: 60



       WHEREFORE,          having    fully    answered,   Defendants     pray   that   Plaintiff’s

Complaint be dismissed, and that they go hence without cost or delay.



                                                 Respectfully submitted,

                                                 MICHAEL C. O’MALLEY, Prosecuting
                                                 Attorney of Cuyahoga County, Ohio

                                                 /s/ Robert F. Cathcart
                                                 ROBERT F. CATHCART (0071747)
                                                 Assistant Prosecuting Attorney
                                                 The Justice Center, Courts Tower
                                                 1200 Ontario Street, 8th Floor
                                                 Cleveland, Ohio 44113
                                                 Tel: (216) 443-7218 Fax: (216) 443-7602
                                                 Email:
                                                 rcathcart@prosecutor.cuyahogacounty.us
                                                 Attorney for Cuyahoga County, Officer
                                                 Brendan Smith and Officer Marvin Miller




                                             JURY DEMAND

       Defendants Cuyahoga County, Ohio, Officer Brandon Smith and Officer Marvin Miller

demand a trial by jury by the maximum number of jurors permitted by law for each claim and

cause of action in the Complaint.

                                                    /s/ Robert F. Cathcart
